--------------------------------------------------------------------------------

Exhibit 10.29
 
AMENDMENT TO EMPLOYMENT AGREEMENT
BETWEEN RALPH E. FAISON AND PULSE ELECTRONICS CORPORATION
 
WHEREAS, Pulse Electronics Corporation (the “Company”) and Ralph E. Faison (the
“Executive”) entered into an employment agreement dated January 4, 2011 (the
“Agreement”) pursuant to which the Company employed the Executive as the
Company’s President and Chief Executive Officer; and
 
WHEREAS, Section 4.2(d) of the Agreement required the Company to reimburse the
Executive for certain moving and other relocation expenses incurred by the
Executive as a result of the relocation of his residence to San Diego,
California to assume his responsibilities as the Company’s President and Chief
Executive Officer; and
 
WHEREAS, as of the date hereof, the Executive has submitted appropriate
substantiation and documentation for the reimbursement of $105,373.52 in
expenses pursuant to Section 4.2(d) of the Agreement, which is presently due and
payable to the Executive in cash (the “Reimbursement Amount”); and
 
WHEREAS, the Company and the Executive desire to amend the Agreement to provide
that the Company will pay such Reimbursement Amount to the Executive in the form
of shares of common stock, par value $0.125 per share, of the Company (“Common
Stock”), in lieu of cash.
 
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein and intending to be legally bound hereby, the parties hereto agree as
follows:
 
 
1.
The Company shall issue and transfer to the Executive 33,558 shares (the
“Shares”) of Common Stock on the date hereof in full and final satisfaction of
its obligation to pay the Reimbursement Amount to the Executive in cash.  Such
Shares have an aggregate fair market value, based on the closing price of the
Common Stock on the NYSE on September 15, 2011, equal to the Reimbursement
Amount, which is currently due and payable to the Executive in cash as of the
date hereof.

 
 
2.
The Executive understands that the offering, issuance, sale and transfer of the
Shares is made without registration under the Securities Act of 1933, as amended
(the "Securities Act"), or any securities law of any state of the United States
or of any other jurisdiction.  The Company shall promptly deliver certificates
representing the Shares to the Executive, which will be imprinted with a legend
in substantially the following form:

 
THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SHARES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS."
 
 
 

--------------------------------------------------------------------------------

 
 
The Executive represents and warrants that he has the requisite capacity to
purchase the Shares and to enter into this Agreement.  The Executive understands
and accepts that the purchase of the Shares involves various risks, including
the risks disclosed in the Company’s filings and reports with the U.S.
Securities and Exchange Commission (the "Commission").
 
 
3.
The Executive confirms that he is not relying on any communication (written or
oral) of the Company or any of its affiliates, as investment advice or as a
recommendation to purchase the Shares.  As Chairman, President and Chief
Executive Officer of the Company, the Executive is familiar with the business
and financial condition and operations of the Company, and has had access to
such information concerning the Company and the Shares as he deems necessary to
enable him to make an informed investment decision concerning the purchase of
the Shares.

 
 
4.
The Executive represents and warrants that (a) he has such knowledge, skill and
experience in business, financial and investment matters that the Executive is
capable of evaluating the merits and risks of an investment in the Shares; (b)
with the assistance of the Executive’s own professional advisors, to the extent
that the Executive has deemed appropriate, the Executive has made his own legal,
tax, accounting and financial evaluation of the merits and risks of an
investment in the Shares and the consequences of this Amendment to the
Agreement; and (c) he has considered the suitability of the Shares as an
investment in light of his own circumstances and financial condition and is able
to bear the risks associated with an investment in the Shares.

 
 
5.
The Executive represents and warrants that he is an "accredited investor" as
defined in Rule 501(a) under the Securities Act.  The Executive agrees to
furnish any additional information requested by the Company to assure compliance
with applicable U.S. federal and state securities laws in connection with the
purchase and sale of the Shares.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
6.
The Executive represents and warrants that he is acquiring the Shares solely for
his own beneficial account, for investment purposes, and not with a view to, or
for resale in connection with, any distribution of the Shares.  The Executive
understands that the Shares have not been registered under the Securities Act or
any State securities laws by reason of specific exemptions under the provisions
thereof which depend in part upon the investment intent of the Executive and of
the other representations made by the Executive herein.  The Executive
understands that the Company is relying upon the representations and agreements
contained in this Agreement (and any supplemental information) for the purpose
of determining whether this transaction meets the requirements for such
exemptions.

 
 
7.
The Executive understands that the Shares are "restricted securities" under
applicable federal securities laws and that the Securities Act and the rules of
the the Commission provide in substance that the Executive may dispose of the
Shares only pursuant to an effective registration statement under the Securities
Act or an exemption therefrom, and the Executive understands that the Company
has no obligation or intention to register any of the Shares.  Consequently, the
Executive understands that he may be required to bear the economic risks of the
investment in the Shares for an indefinite period of time.

 
 
8.
With a view to making available to the Executive the benefits of Rule 144 under
the Securities Act and any other rule or regulation of the Commission that may
at any time permit a holder to sell securities of the Company to the public
without registration, the Company shall:

 
 
(i)
make and keep public information available, as those terms are understood and
defined in Rule 144 under the Securities Act;

 
 
(ii)
use reasonable efforts to file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Securities Exchange Act of 1934 (the “Exchange Act”); and

 
 
(iii)
furnish to the Executive so long as he owns the Shares, a written statement by
the Company as to its compliance with the reporting requirements of the
Securities Act (including Rule 144 thereunder) and the Exchange Act.

 
 
9.
The Executive will not sell, assign, pledge, give, transfer or otherwise dispose
of the Shares or any interest therein, or make any offer or attempt to do any of
the foregoing, except pursuant to a registration of the Shares under the
Securities Act and all applicable state securities laws, or in a transaction
which is exempt from the registration provisions of the Securities Act and all
applicable state securities laws.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
10.
The Executive acknowledges that neither the Company nor any other person offered
to sell the Shares to him by means of any form of general solicitation or
advertising, including but not limited to: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio or (ii) any seminar or meeting whose
attendees were invited by any general solicitation or general advertising.

 
 
11.
Except as amended herein, the Agreement shall remain in full force and effect,
including, without limitation, Section 4.2(d) of the Agreement, which requires
the Company to reimburse the Executive for additional relocation expenses in
accordance with and subject to the limitations set forth therein.

 





IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute, this Amendment to the Agreement on this
16th day of September, 2011.
 
 

 
PULSE ELECTRONICS CORPORATION
                 
 
By:
/s/ Drew A. Moyer    
Name:
Drew A. Moyer    
Title:
Senior Vice President and Chief Financial Officer  

 
 

 
EXECUTIVE
               
 
 
/s/ Ralph E. Faison     Ralph E. Faison  

 

- 4 -

--------------------------------------------------------------------------------